Nichols, Judge:
This appeal for reappraisement is before me on the following stipulation of counsel for the respective parties:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed ROB by Examiner R. C. Brueato on the invoice covered by the above-named reappraisement appeal, consist of footwear from Japan appraised on the basis of “export value” as defined in Section 402(b), Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
That at the time of exportation, such footwear was freely sold in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the invoice unit prices, net, packed (which prices are f.o.b. Kobe, Japan).
The above appeal is, subject to the approval of the court, submitted for decision upon this stipulation.
On the agreed facts, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper *653basis for the determination of the value of the merchandise involved herein and that said value is represented by the invoice unit prices, net, packed (which prices are f.o.b. Kobe, Japan).
Judgment will be rendered accordingly.